Order entered August 9, 2018




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-18-00809-CV

                 IN THE INTEREST OF S.D., J.D., AND G.D., CHILDREN

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JC-16-01098-W

                                            ORDER
       We REINSTATE this appeal, which we abated to allow the trial court an opportunity to

appoint appellate counsel for Mother and Father.

       On August 8, 2018, supplemental clerk’s records were filed containing orders appointing

Andy Olivo to represent Mother and Ray Chappelle to represent Father. In accordance with

those orders, we DIRECT the Clerk of the Court to designate Olivo as counsel for Mother and

Chappelle as counsel for Father.

       We note the notices of appeal filed by Mother and Father appear to be untimely. The

clerk’s record reflects the trial court’s judgment, the agreed order of termination, was signed

April 23, 2018. Because the record does not reflect a request for findings of fact and conclusions

of law or motion for new trial or to modify judgment was filed, the notices of appeal were due no

later than May 14, 2018 or, with an extension motion, no later than May 29, 2018. See TEX. R.

APP. P. 4.1(a), 26.1(b), 26.3. The notices of appeal, however, were not filed until July 13, 2018.
       Because the timely filing of a notice of appeal is jurisdictional, we ORDER Mother and

Father to file letter briefs addressing the Court’s concern. See Brashear v. Victoria Gardens of

McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on reh’g). The

letter briefs shall be filed no later than August 20, 2018. Appellee may file any response within

ten days of the filing of Mother’s and Father’s letter briefs. If any party relies on information not

contained in the clerk’s record, that party shall have filed a supplemental clerk’s record

containing that information.

       Until the Court determines its jurisdiction, the reporter’s record need not be filed. The

Court will set a deadline for filing the reporter’s record if it determines it has jurisdiction over

the appeal. If the Court determines it does not have jurisdiction over the appeal, the Court will

dismiss the appeal without further notice. See TEX. R. APP. P. 42.3(a). The Court may also

dismiss the appeal without further notice should Mother and Father fail to comply with this

order. See id. 42.3(a),(c). As this is an accelerated appeal, we caution that extension requests

will be disfavored.

        We DIRECT the Clerk of the Court to send a copy of this order to Marty Grant, Official

Court Reporter of the 304th Judicial District Court, and the parties.


                                                      /s/     DAVID EVANS
                                                              JUSTICE